Citation Nr: 1817682	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-28 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1976, including service in Thailand during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a February 2017 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

Regarding the Veteran's October 2013 claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, the Board notes that the Veteran contends that his diabetes mellitus, type II, disability is a result of herbicide agent exposure which took place when he was stationed at Udorn Royal Thai Air Thai Air Base during the Vietnam Era. 

VA has established a procedure for verifying a veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.5 (last accessed February 26, 2018).  Under the procedures outlined in the M21-1, if a Veteran served at certain Royal Thai Air Force bases (including Udorn Royal Thai Air Force base) during the Vietnam Era and, pursuant to their duties operated near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, IV.ii.1.H.5.b.

However, the VA treatment records do not contain a current diagnosis of diabetes mellitus, type II.  Rather a March 2013 VA treatment record indicates a diagnosis of pre-diabetes.  During his hearing, the Veteran testified that he received a diagnosis of diabetes in September 2015.  However, VA records were last associated with the claims file in May 2013.  As a result, a VA examination is required to determine if the Veteran is currently diagnosed with diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Associate with the claims file all relevant treatment records, to include VA treatment records dated from May 2013 to the present.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, schedule the Veteran for a VA examination to determine if the Veteran is/was currently diagnosed with diabetes mellitus, type II, since the date of his claim in October 2013. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

